ILND 245€ (Rev. ot BRS Ai 13 Oh5 209? Rocument #. 345 Filed: 07/23/20 Page 1 of 17 bene ah Gin eOvhth Asterisks (*))
Sheet |

UNITED STATES DISTRICT COURT

Northern District of Hlinois

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
Vv.
LAURANCE H FREED Case Number: —_1:13-CR-00951(1)

USM Number: 26946-424

Date of Original Judgment: 7/14/2020 Steven P. Blonder

(Or Date of Last Amended Judgment)

Defendant’s Attorney
Reason for Amendment:
() Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2)) C1 Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
CO Reduction of Sentence for Changed Circumstances (Fed. R. Crim. 3583(e))
P. 35(b)) [CO Modification of Imposed Term of Imprisonment for Extraordinary
C Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a)) and Compelling Reasons (18 U.S.C. § 3582(c)(1))
4] Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36) L1 Modification of Imposed Term of Imprisonment for Retroactive
Amendment(s) to the Sentencing Guidelines (18 U.S.C. §
3582(c}{2))

[1 Direct Motion to District Court Pursuant [1] 28 U.S.C. § 2255
or CJ 18 U.S.C. § 3559%(c)(7)
(1 Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:
CL) pleaded guilty to count(s)
CZ) pleaded nolo contendere to count(s) which was accepted by the court.
&] was found guilty on count(s) 1s, 6s, 7s, 8s,10s,11s,14s, and 16s after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section / Nature of Offense Offense Ended Count
18:1344 Bank Fraud 02/28/2011 Is
{8:1344 Bank Fraud 12/16/2009 6s
18:1344 Bank Fraud 12/20/2009 7s
18:1341 Mail Fraud 02/28/2011 8s
18:1014 Making a False Statement to a Financial Institution 12/15/2008 10s
18:1014 Making a False Statement to a Financial Institution 01/20/2009 Ifs
18:1014 Making a False Statement to a Financial Institution 09/17/2009 14s
18:1014 Making a False Statement to a Financial Institution 04/02/2009 16s

The defendant is sentenced as provided in pages 1 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform

Act of 1984. Other than the amendments or modifications stated in this judgment, the judgment previously entered shall stand. (See
attachments}

The defendant has been found not guilty on count(s) 2s, 3s, 4s, 5s, 9s, 12s, and 13s.
OC) Count(s) «dismissd_counts» dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

July 14, 2020

   
  

Signaturé of Judge

Robert M. Dow, United States District Judge
Name and Title of Judge

Jul, 23

Date
ILND 245C (Rev. ot FRG Absel ogra eocument #. 345 Filed: 07/23/20 Page 2 of 12 hae slRi c 468 with Asterisks (*))
Sheet 7 - Denial of Federal Benefits

DEFENDANT: LAURANCE H FREED
CASE NUMBER: 1:13-CR-00951(1)

Judgment — Page 2 of 2

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal of Prisons to be imprisoned for a total term of:

* To begin supervised release immediately upon release from custody with a supervised release termination date of
4/14/2023 .

1) ‘The court makes the following recommendations to the Bureau of Prisons:
(1) The defendant is remanded to the custody of the United States Marshal.
(1 The defendant shall surrender to the United States Marshal for this district:
O at on
() as notified by the United States Marshal.
C} The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
0 before 2:00 pm on
O as notified by the United States Marshal.

OO as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to at , with a certified copy of this
judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
. . a3
‘Hisar Qd9sh Document#: 344 Filed: O7/b920 Page B ef 10 PRG RID 1 4450 \
ILND 245€ (Rev. 03/12/2020) Amended Judgment in a Criminal Case (Note: Identify Changes with Asterisks (*))

Sheet |

UNITED STATES DISTRICT COURT

Northern District of Illinois

UNITED STATES OF AMERICA AMENDED JUDGMENT IN A CRIMINAL CASE
v.
LAURANCE H FREED Case Number:  1:13-CR-00951(1)
USM Number: 26946-424
Date of Original Judgment: 8/25/2017
Steven P. Blonder
(Or Date of Last Amended Judgment) Defendant’s Attorney
Reason for Amendment:
(1 Correction of Sentence on Remand (18 U.S.C. 3742(f}(1) and (2)) (1) Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or
(1) Reduction of Sentence for Changed Circumstances (Fed. R. Crim. 3583(€))
P. 35(b)) a BI Modification of Imposed Term of Imprisonment for Extraordinary
CI Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a)) and Compelling Reasons (18 U.S.C. § 3582(c)(1))
C) Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36) C1 Modification of Imposed Term of Imprisonment for Retroactive
Amendment(s) to the Sentencing Guidelines (18 U.S.C. §
3582(c¢)(2))

C Direct Motion to District Court Pursuant 1] 28 U.S.C. § 2255
or (1 18 U.S.C. § 3559(c)(7)

( Modification of Restitution Order (18 U.S.C. § 3664)
THE DEFENDANT:

CF) pleaded guilty to count(s)
( pleaded nolo contendere to count(s) which was accepted by the court.
& was found guilty on count(s) 1s, 6s, 7s, 8s,10s,11s,14s, and 16s after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section / Nature of Offense Offense Ended Count
18:1344 Bank Fraud 02/28/2011 Is
18:1344 Bank Fraud 12/16/2009 6s
18:1344 Bank Fraud 12/20/2009 7s
18:1341 Mail Fraud 02/28/2011 . 8s
18:1014 Making a False Statement to a Financial Institution 12/15/2008 10s
18:1014 Making a False Statement to a Financial Institution 01/20/2009 11s
18:1014 Making a False Statement to a Financial Institution 09/17/2009 14s
18:1014 Making a False Statement to a Financial Institution 04/02/2009 l6s

The defendant is sentenced as provided in pages 1 through 2 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984. Other than the amendments or modifications stated in this judgment, the judgment previously entered shall stand. (See

attachments)

& The defendant has been found not guilty on count(s) 2s, 3s, 4s, 5s, 9s, 12s, and 13s.
Ci Count(s) «dismissd_counts» dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

July 14, 2020
Date ition of Judgment

a gg
Sigh ae
Robert M. Dow, United States District Judge
Name and Title of Judge

Date

 
 

 
Sheet 7 - Denial of Federal Benefits

DEFENDANT: LAURANCE H FREED
CASE NUMBER: 1:13-CR-00951(1)

x0 245 er ADR HERES ORE RUN GD let: TIAL age 210 10 RAP A AER i ait

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal of Prisons to be imprisoned for a total term of:

*As to Counts Is, 6s, 73, 88, 10s, 11s, 14s, and 16s, the Defendant's sentence is ordered to be reduced to a term
of probation equal to the time remaining on his original prison term, followed by the two-year term of
supervised release originally imposed.

O = The court makes the following recommendations to the Bureau of Prisons:
C) The defendant is remanded to the custody of the United States Marshal.
([) The defendant shal! surrender to the United States Marshal for this district:
O at on
(1) _ asnotified by the United States Marshal.
[] ‘The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
0 before 2:00 pm on |
C) asnotified by the United States Marshal.
0 as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to at , with a certified copy of this
judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
 

"Gases: 1118scr- 0095 Document#: 344 Filed: O7/ L420 Page 3 off 10 Pagel #4459,

I)
UNITED STATES DISTRICT COURT

Northern District of Illinois

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. )
Laurance H. Freed Case Number: 13-cr-95 1-1

USM Number: 26946-424
)
) Corey B. Rubenstein
) Defendant's Attorney

THE DEFENDANT:

(7) pleaded guitty to count(s)

(_] pleaded nolo contendere to count(s) which was accepted by the court.

J was found guilty on count(s) Is, 6s, 7s, 85, 10s, 11s, 14s, and 16s after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:

 

 

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. §1344 Bank Fraud 2/28/14 Is
18 U.S.C, §8344 Bank Fraud 12/16/09 6s
18 U.S.C. §1344 Bank Fraud 12/20/09 7s
18 U.S.C. §1341 Mail Fraud 2/28/11 8s
18 U.S.C. §1014 Making a False Statement to a Financial Institution 12/15/08 10s
18 U.S.C. §1014 Making a False Statement to a Financial Institution 1/20/09 IIs
18 U.S.C, §1014 Making a False Statement to a Financial Institution 9/17/09 l4s
18 U.S.C, $1014 Making a False Statement to a Financial Institution 4/2/09 16s

 

The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

[EX] The defendant has been found not guilty on count(s) 2s, 3s, 4s, 5s, 9s, t2s, 13s,
(J Count(s) dismissed on the motion of the United States.

it is ordered that the defendant must notify the United States Attorney for this District within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attomey of material changes in economic circumstances.

8/21/17
Date of imposition of Judgment

 

Signature of Judge

Robert M. Dow, Jr., United States District Judge
Name and Title of Judge

&/as/i7

Date

 
GBR hI cr- ONAL Document #: 344 File: O71 L420 Page + eff 10 Pagel #4460
* ILND 2456 (Rev. 08/02/2016) Judgment in a Criminal Case

Sheet 2 — Imprisonment Judgment — Page 2 of 8
DEFENDANT: LAURANCE H. FREED

CASE NUMBER: 13-CR-951-1
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
Thirty-six (36) months on Counts Is, 6s, 7s, 8s, 10s, I ls, 14s, 16s, and said sentence to run concurrently.
The court makes the following recommendations to the Bureau of Prisons: Duluth Federal Prison Camp, Minnesota.
(1) The defendant is remanded to the custody of the United States Marshal.
{(-] The defendant shall surrender to the United States Marshal for this district:
CO et on
(.) as notified by the United States Marshal.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[X) before 2:00 pm on 1/9/18.
(7) as notified by the United States Marshal.
[_] as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on to al , with a certified copy of this
judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
Case: 1:13-ci-00331 Document #: 344 Filed: 07/24/20 Page 5 of 10 PagelD #:4463

* ILND 2458 (Rev. 08/02/2016) Judgment in a Criminal Case

Shect 3 - Supervised Retease Judgment ~ Page 3 of 8
DEFENDANT: LAURANCE H. FREED

CASE NUMBER: 13-CR-951-1

MANDATORY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C § 3583(d)

Upen release from imprisonment, you shall be on supervised release for a term of:
Two (2) years on Counts Is, 63, 7s, 83, 10s, tls, 14s, 16s, and said term to run concurrently.

You must report to the probation office in the district to which you are released within 72 hours of release from the custody of the
Bureau of Prisons. The court imposes those conditions identified by checkmarks below:

During the period of supervised release:

(1) you shall not commit another Federal, State, or local crime.

(2) you shall not unlawfully possess a controlted substance.

(3) you shall attend a public, private, or private nonprofit offender rehabilitation program that has been approved by the court, if
an approved program is readily available within a 50-mile radius of your legal residence. [Use for a first conviction of a
domestic violence crime, as defined in § 3561(b).]

(4) you shall register and comply with all requirements of the Sex Offender Registration and Notification Act (42 U.S.C. §
16913).

(3) you shall ceoperate in the collection of a DNA sample if the collection of such a sample is required by law.

(6) you shall refrain from any unlawful use of a controlled substance AND submit to one drug test within 15 days of release on
supervised release and at feast two periodic tests thereafter, up to 104 periodic tests for use of a controlled substance during
each year of supervised release. [This mandatory condition may be ameliorated or suspended by the court for any defendant
if reliable sentencing information indicates a low risk of future substance abuse by the defendant.) .

OX O O8W

DISCRETIONARY CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C § 3563(b) AND
18 U.S.C § 3583(d)

Discretionary Conditions — The court orders that you abide by the following conditions during the term of supervised release because such
conditions are reasonably related to the factors set forth in § 3553(aX(1) and (a){2)(B), (C), and (D); such conditions involve only such
deprivations of liberty or property as are reasonably necessary for the purposes indicated in § 3553 (a2) (B). (C), and (D); and such
conditions are consistent with any pertinent policy statement issued by the Sentencing Commission pursuant to 28 U.S.C. 994a.

The court imposes those conditions identified by checkmarks below:

During the period of supervised release:

{] (1) you shall provide financial support to any dependents if financially able.

& (2) —_-you shall make restitution to a victim of the offense under § 3356 (but not subject to the limitation of § 3663(a) or
§ 3663A(cMIA)).

[] (3) — youshall give to the victims of the offense notice pursuant to the provisions of § 3855, as follows:

& (4) you shall seek, and work conscientiously at, lawful employment or pursue conscientiously a course of study or
vocational training that will equip you for employment.

(1 (5) _ youshall refrain from engaging in a specified occupation, business, or profession bearing a reasonably direct relationship
to the conduct constituting the offense, or engage in such a specified occupation, business, or profession only to a stated
degree or under stated circumstances; (if checked yes, please indicate restriction(s))

&) (6) —yousshall refrain from knowingly meeting or communicating with any person whom you know to be engaged, or

lanning to be engaged, in criminal activity and from:
5 visiting the following type of places:
(J knowingly meeting or communicating with the following persons: :

(7) you shall refrain from (_] any or (1) excessive use of alcohol (defined as [7] having a blood alcohol concentration greater
than 0.08; or [) ), or any use of a narcotic drug or other controlled substance, as defined in § 102 of the Controlled
Substances Act (21 U.S.C. § 802), without a prescription by a licensed medical practitioner.

(8) u shall refrain from possessing a firearm, destructive device, or other dangerous weapon.

(9) you shall participate, at the direction of a probation officer, in a substance abuse treatment program, which may

include urine testing up to a maximum of 104 tests per year.

(1) you shall participate, at the direction of a probation officer, in a mental health treatment program, which may include
the use of prescription medications.

(1) you shall participate, at the direction of a probation officer, in medical care; (if checked yes, please specify: )

(1 (10) (intermittent confinement): you shall remain in the custody of the Bureau of Prisons during nights, weekends, or other
intervals of time. totaling {no more than the lesser of one year or the term of imprisonment authorized for the

x)

0
Case: Kiser ONIsh Document #:: 344 Filed: W/L ZO Page & of 10 Pagel #4462,

~ ILND 2458 (Rev. 08/02/2016) Judgment in 3 Criminal Case

Sheet 3 ~ Supervised Retcase Judgment — Page 4 of 8
DEFENDANT: LAURANCE H. FREED

CASE NUMBER: 13-CR-951-1

OC) (th)
O (12)
) (13)
CJ) 4)
(15)
x] = ((16)
SJ 7)
BI (18)
CI ¢19)
OO (20)
O en
Ba (22)
LC] (23)
RM (24)

offense], during the first year of the term of supervised release (provided, however, that a condition set forth in §
3563(b)(10) shall be imposed only for a violation of a condition of supervised release in accordance with § 3583{e}(2)
and only when facilities are available) for the following period .
(community confinement): you shall reside at, or participate in the program ofa community corrections facility
(including a facility maintained or under contract to the Bureau of Prisons) for all or part of the term of supervised
release, for a period of months.
you shall work in community service for hours as directed by a probation officer.
you shall reside in the following place or area: , or refrain from residing in a specified place or area: .
you shall remain within the jurisdiction where you are being supervised, unless granted permission to feave by the court
or a probation officer.
you shall report to a probation officer as directed by the court or a probation officer.
‘ou shall permit a probation officer to visit you [Xj at any reasonable time or [X] as specified: .
Ba at home Bd at work (J at schoo! [J at a community service lecation
(XJ other reasonable location specified by a probation officer
f) you shall permit confiscation of any contraband observed in plain view of the probation officer.
you shall notify a probation officer promptly, within 72 hours, of any change in residence, employer, or workplace and,
absent constitutional or other legal privilege, answer inquiries by a probation officer.
you shail notify a probation officer promptly, within 72 hours, if arrested or questioned by a law enforcement officer.
(home confinement): you shall remain at your place of residence for a total of months during nonworking hours.
[This condition may be imposed only as an altemative to incarceration.]
Compliance with this condition shall be monitored by telephonic or electronic signaling devices (the selection of
which shall be determined by a probation officer), Electronic monitoring shall ordinarily be used in connection
with home detention as it provides continuous monitoring of your whereabouts. Voice identification may be used
in lieu of electronic monitoring to monitor home confinement and provides for random monitoring of your
whereabouts. If the offender is unable to wear an electronic monitoring device due to health or medical reasons, it
is recommended that home confinement with voice identification be ordered, which will provide for random
checks on your whereabouts. Home detention with electronic monitoring or voice identification is not deemed
appropriate and cannot be effectively administered in cases in which the offender has no bona fide residence, has a
history of violent behavior, serious mental health problems, or substance abuse; has pending criminal charges
elsewhere; requires frequent travel inside or outside the district; or is required to work more than 60 hours per
week.
[J] = You shall pay the cost of electronic monitoring or voice identification at the daily contractual rate, if you are
financially able to do so.
The Court waives the electronic/location monitoring component of this condition.
you shall comply with the terms of any court order or order of an administrative process pursuant to the law of a State,
the District of Cotumbia, or any other possession or territory of the United States, requiring payments by you for the
support and maintenance of a child or of a child and the parent with whom the child is living.
(deportation): you shall be surrendered to a duly authorized official of the Homeland Security Department for a
determination on the issue of deportability by the appropriate authority in accordance with the laws under the
Immigration and Nationality Act and the established implementing regulations. If ordered deported, you shall not
reenter the United States without obtaining, in edvance, the express written consent of the Attomey General or the
Secretary of the Department of Homeland Security.
you shall satisfy such cther special conditions as ordered below.
(if required to register under the Sex Offender Registration and Notification Act) you shall submit at any time, with or
without a warrant, to a search of your person and any property, house, residence, vehicle. papers, computer. other
electronic communication or data storage devices or media, and effects, by any law enforcement or probation officer
having reasonable suspicion concerning a violation of a condition of supervised release or unlawful conduct by you, and
by any probation officer in the lawful discharge of the officer's supervision functions (see special conditions section).
Other: Modified (14) you shall remainwithin the Continential United States, unless granted permission to leave by the
court or a probation officer.

SPECIAL CONDITIONS OF SUPERVISED RELEASE PURSUANT TO 18 U.S.C. 3563(b)(22) and 3583(d)
The court imposes those conditions identified by checkmarks below:

During the term of supervised release:

(1)
a)

if you have not obtained a high school diploma or equivatent, you shall participate in a General Educational
Development (GED) preparation course and seek to obtain a GED within the first year of supervision.

you shall participate in an approved job skill-training program at the direction of a probation officer within the first 60
days of placement on supervision,
Cases: 1:13-e7-00851 Document #: 344 Filed: 07/24/20 Page @ of 10 PagellD #:4463

* ILND 2458 (Rev. 08/02/2016) Judgment in a Criminal Case
Shect 3 — Supervised Release Judgment - Page 5 of 8

DEFENDANT: LAURANCE H. FREED
ae NUMBER: 13-CR-951-1

G)

(4)
(5)
(6)

(7)

(8)
(9)

OK} ® BR Bw

B <10)

=
O 12)
O (13)

you shall, if unemployed after the first 60 days of supervision, or if unemployed for 60 days after termination or lay-off
from employment, perform at least 20 hours of community service per week at the direction of the U.S. Probation Office
until gainfully employed. The amount of community service shall not exceed hours.

you shall not maintain employment where you have access to other individual's personal information, including, but not
limited to, Social Security numbers and credit card numbers (or money) unless approved by a probation officer.

you shall not incur new credit charges or open additional lines of credit without the approval of a probation officer unless
you are in compliance with the financial obligations imposed by this judgment.

you shall provide a probation officer with access to any requested financial information necessary to monitor compliance
with conditions of supervised release.

you shail notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments.

you shall provide documentation to the IRS and pay taxes as required by law.

you shall participate in a sex offender treatment program. The specific program and provider will be determined by a

probation officer. You shall comply with all recommended treatment which may include psychological and physiological

testing. You shall maintain use of all prescribed medications.

You shall comply with the requirements of the Computer and Internet Monitoring Program as administered by the

United States Probation Office. You shall consent to the installation of computer monitoring software on all

identified computers to which you have access. The software may restrict and/or record any and all activity on the

computer, including the capture of keystrokes, application information, Internet use history, email

correspondence, and chat conversations. A notice will be placed on the computer at the time of installation to

wam others of the existence of the monitoring software. You shall not remove, tamper with, reverse engineer, or

in any way circumvent the software.

The cost of the monitoring shall be paid by you at the monthly contractual rate, if you are financially able, subject

to satisfaction of other financial obligations imposed by this judgment.

You shall not possess or use any device with access to any online computer service at any location (including

place of employment) without the prior approval of a probation officer. This includes any Internet service

provider, bulletin board system, or any other public or private network or email system.

You shall not possess any device that could be used for covert photography without the prior approval of a

probation officer.

You shall not view or possess child pornography. If the treatment provider determines that exposure to other

sexually stimulating material may be detrimental to the treatment process, or that additional conditions are likely

to assist the treatment process, such proposed conditions shall be promptly presented to the court. for a

determination, pursuant to 18 U.S.C. § 3583(e)(2), regarding whether to enlarge or otherwise modify the

conditions of supervision to include conditions consistent with the recommendations of the treatment provider.

You shall not, without the approval of a probation officer and treatment provider, engage in activities that will put

you in unsupervised private contact with any person under the age of 18, or visit locations where children

regularly congregate (e.g., locations specified in the Sex Offender Registration and Notification Act.)

This condition does not apply to your family members: (Names]

Your employment shall be restricted to the district and division where you reside or are supervised, unless

approval is granted by a probation officer. Prior to accepting any form of employmentyou shall seek the approval

ofa probation officer, in order to allow the probation officer the opportunity to assess the level of risk to the

community you will pose if employed in a particular capacity. You shall not participate in any volunteer activity

thai may cause you to come into direct contact with children except under circumstances approved in advance by

a probation officer and treatment provider.

[1 = You shall provide the probation officer with copies of your telephone bills, all credit card statements/receipts, and
any other financial information requested.

[) You shall comply with all state and local laws pertaining to convicted sex offenders, including such laws that
impose restrictions beyond those set forth in this order.

you shall pay any financial penalty that is imposed by this judgment that remains unpaid at the commencement of the

term of supervised release. Your monthly payment schedule shall be an amount that is at least $ or 10% of your

net monthly income, defined as income nel of reasonable expenses for basic necessities such as food, shelter, utilities,

insurance, and employment-related expenses,

you shall not enter into any agreement to act as an informer or special agent of a law enforcement agency without the

permission of the court.

you shall repay the United States “buy money” in the amount of $ which you received during the commission of

this offense.

if the probation officer determines that you pose a risk to another person (including an organization or members of the

community), the probation officer may require you to tell the person about the risk, and you must comply with that

instruction. Such notification could include advising the person about your record of arrests and convictions and

OO adag

0

00
 

 

ase: 1:13-¢F-00851 Document #: 344 Filed: 07/14/20 Page 8c0f LOAageuibt446Ac

* {LND 245B (Rev. 08/02/2016) Judgment in a Criminal Case

Sheet 3 - Supervised Retcasc Judgment — Page 6 of 8
DEFENDANT: LAURANCE H. FREED

CASE NUMBER: 13-CR-951-I
substance use. The probation officer may contact the person and confirm that you have told the person about the risk.

(1 (14) Other:
" Gage: 1:13-¢r-00851 Decument #: 344 Filed: 07/14/20 Page 210f LOPageuhs#44637
* ILND 245B (Rev. 08/02/2016) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties Judgment - Page 7 of 8
DEFENDANT: LAURANCE H. FREED
CASE NUMBER: 13-CR-951-1
CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
Tatas $800. $250.000. $
(J The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (40 245C) will be entered after such

determination.

[[] The defendant must make restitution (including community restitution) to the following payces in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or

Totals:

 

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

oO The court determined that the defendant does not have the ability to pay interest and it is ordered that:
C1 Cs the interest requirement is waived for the

oo

C1 _sthe interest requirement for the is modifted as follows:

0 The defendant's non-exempt assets, if any, are subject to immediate execution to satisfy any outstanding restitution or fine
obligations.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
afier September 13, [994, but before April 23, 1996.
Gases:1118306 O09S1 Dosumenti#t:. S45 Filed): Oy/PE2MRage LO off LO Pagel #4488;

- ILND 2458 (Rev, 0802/2016) Judgment in a Criminal Case

Sheet 6 ~ Schedule of Payments Judgment - Page 8 of 8
DEFENDANT: LAURANCE H. FREED

CASE NUMBER: 13-CR-951-1

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A _&_—_sLump sum payment of $800. due immediately.

oO balance due not later than .or
oO balance due in accordance with (] C, (J D, C1 E, or [1 F betow; or

B (7 Payment to begin immediately (may be combined with (7) C, (7) D, or (7 F below); or

C (2 Payment in equal (e.g. weekly, monthly, quarterly) installments of $ over a period of (e.g. months or years), tO
commence fe.g., 30 or 60! days) after the date of this judgment; or

D [] Payment in equal (e.g. weekly, monthly, quarterly) instaliments of $ over a period of fey. months ur years), t0
commence (e.y., 30 or 60 days) after release from imprisonment to a term of supervision; or

E (C] ‘Payment during the term of supervised release will commence within (e.g., 3f or 60 days) after release from imprisonment.

The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or
F (1) _ Special instructions regarding the payment of criminal monetary penalties:
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
(1 Joint and Several
Case Number Total Amount Joint and Several Corresponding Payee, if
Defendant and Co-Defendant Names Amount Appropriate
(including defendant number)

Laurance H. Freed, {3-cr-951-1. and Caroline Walters, 13-cr-951-2, joint and several in the amount of $575,759.00, the Defendant, Mr.
Freed, has already submitted and paid the funds to the Clerk’s Office.

(] The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s): Incarceration.
(1) The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
